DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	Applicant’s amendments and accompanying remarks filed 6/30/21 have been fully considered and entered. Claims 14-24 have been canceled as requested.  .   

Allowable Subject Matter
2.	The following is a statement of reasons for the indication of allowable subject matter:  Claims 1-13 are found allowable.
	With regard to claim 1, there is no known prior art which teach or fairly suggest the claimed carpet tile wherein the claimed extruded secondary polymer backing layer and the reinforcing scrim are both at least partially exposed at the bottom outermost surface. In other words, the reinforcing scrim does not completely cover the extruded secondary polymer backing layer.  Specific support for Applicant’s amendments can be found at paragraph 40 of the instant specification. Claims 2-13 re allowable as they depend either directly or indirectly from claim 1. 

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNDA SALVATORE/Primary Examiner, Art Unit 1789